Per Curiam.

No question has been raised that respondent purchased this automobile for a valuable consideration, and without actual notice that it was subject to a contract of conditional sale which had been assigned to appellant by a previous vendor. Appellant relies entirely upon the protection afforded by sections 64 and 65 of the Personal Property Law. The latter • section provides that every provision in a conditional sale reserving property in the seller shall be void as to any purchaser from or creditor of the buyer, who, without notice of such provision, purchases the goods or acquires by attachment or levy a lien upon them, before the contract or copy thereof shall be filed as in said statute provided. Section 64-a requires that a contract thus to be filed shall contain “ The name of the seller and the buyer.” This conditional sale contract in suit did not state the real name of the buyer, but ran. to a fictitious buyer. Consequently it was not indexed against the name of the real purchaser, by or through whom it was sold to respondent. Bespondent searched the index in the proper public filing office, but looked for the real name of the buyer rather than for his fictitious name. If the conditional vendor, or its assignee, intended to rely upon the protection of the filing statute, it was incumbent upon it to verify the name of the purchaser in order that the conditional sale contract might comply with the requirement of the statute that the name of the buyer be stated. Filing protects only conditional vendors who comply with the statute.
The judgment appealed from should be affirmed, with costs.
Peck, P. J., Glennon, Callahan, Van Vooehis and Shientag, JJ., concur.
Judgment unanimously affirmed, with costs. [See post, p. 792.]